Upon Motion made to this Court by Mr. Moultrie and Mr. Rutledge 59 on behalf of the Complainant, It was prayed, That the Complainant (having i exhibited his Bill against the Defendant into this Court to be releived for the matter therein contained) May have an Injunction to be Awarded against the Defendant to stay levying an Execution lodged in the Office of the Provost Marshal against the said Complainant his Estate and Effects grounded upon a Judgment in an Action at Law brought by the Defendant against the Complainant; Whereupon and hearing Mr. Parsons and Mr. Pinckney of Counsel for the Defendant And upon a full Debate of the Matter, The Court is unanimous in opinion, That the Complainant’s Bill doth contain Sufficient Matter of Equity for an Injunction, and doth accordingly Order, an Injunction to be issued forthwith, agreeable to the prayer of the Complainant’s said Bill upon a Deposit being first made by the Complainant of the Ballance due on the said Judgment into the hands of the Master of this Court, The said Injunction to be directed to the Defendant Othniel Beale Esq. his Counsellors Sollicitors Agents and Attomies to stay their further proceeding against the Complainant, and also to the said Provost Marshal to restrain him from levying the said Execution against the Complainant and upon his Estate and Effects, until the hearing of this Cause, or other Order of this Court to the Contrary, the Complainant being Sworn to the truth of the Allegations con*514tained in his said Bill, according to the directions of the Act of Assembly in that case made.
Alexr Stewart Register in Chancery
[(8) Eod. die (September 9, 1762)
Present as above.
In Consequence of an Order of Court made of Yesterday’s date, That Alexander Stewart Register of this Court, agreeable to the prayer of his petition laid before the Court, might have leave to depute a proper person to be approved of by the Court to Assist him in discharging the Duty of the Said Office The said Register did nominate Mr. John Troup 60 as a proper person for that purpose, and who was approved of by the Court accordingly. Int.]

 John Rutledge (1739-1800), son of Dr. John Rutledge and his child wife, Sarah Hext, was trained at Middle Temple, called to the English bar in February 1760, and commissioned to practice in the court of common pleas, Charleston, January a, 1761. He at once entered upon a career of lifelong public service, and during the Revolution was president of his state. In 1791 he resigned as senior associate justice of the United States Supreme Court to accept the chief justiceship of South Carolina; and in 1795 he was nominated by Washington as chief justice of the Supreme Court to succeed John Jay. See Dictionary of American Biography.


 John Troup, attorney at law, was commissioned in 1754 to practice in the court of common pleas, Charleston. In 1763 he married Frances, daughter of Alexander Gordon, a Scottish antiquary, the Sandy Gordon of Sir Walter Scott’s Antiquary. (McCrady, S. C. under the Royal Government, p. 481; SCHGM, XXI, 11, note 15.)